LACOMBE, Circuit Judge.
I find nothing in the opinion of either Court of Appeals which will warrant.the conclusion that-by securing an edge contact only of the carbons defendant can differentiate its device from those which have already been held to be infringements. The injunction has been violated, but the circumstances show that no intention to disobey the court was present; defendant honestly believing it could in that way most expeditiously test a new point in -which it felt confidence. The fine will, therefore, be substantially nominal, $100 — half to the United States.
Order accordingly.